                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

Knight                                     Civil Action No. 15-CV-01808

Versus                                     Judge S. Maurice Hicks, Jr

Knight et al                               Magistrate Judge Carol B Whitehurst


                            MEMORANDUM ORDER

      Before the Court is a Motion For Expenses And Attorneys Fees Pursuant To

FRCP Rule 9(d)(2) filed by Plaintiff, Bryan Knight [Rec. Doc. 153], Defendant,

Heather Knight Billeaud’s, Memorandum In Opposition [Rec. Doc. 159], and

Plaintiff’s Reply thereto [Rec. Doc. 169]. Also before the Court is an Objection To

Plaintiff’s Reply, which the Court will construe as a Motion To Strike Plaintiff’s

Reply, filed by Heather Billeaud [Rec. Doc. 165].

      Plaintiff filed this motion alleging that Defendant “actively and intentionally”

avoided waiver of service and also service of process. The record reflects that, before

Billeaud was named as a defendant in this action, Plaintiffs counsel was advised by

letter dated March 27, 2019, that she had retained attorney J. Kirk Piccione “to

represent [her] in connection with her deposition” related to this action. R. 153-2.

Mr. Piccione requested that Plaintiff’s counsel contact him rather than Ms. Billeaud

“with anything pertaining to her deposition.” Id.
        Plaintiff amended his complaint to add Mrs. Billeaud as a defendant in this

action, on July 2, 2019 (entered). R. 114. Thereafter, on July 3, 2019, Mr. Piccione

received the amended complaints with a request from Plaintiff’s counsel that he

execute a Waiver of Service of Summons for Mrs. Billeaud. R. 153-2. By letter dated

July 15, 2019, Mr. Piccione stated that while he had discussed with Mrs. Billeaud

his representation of her in this lawsuit, she told him she would not be able to obtain

the financing to pay his retainer until “sometime in September.” Id. He further stated

that because he had not yet been retained by her, he could not accept Service of

Summons or execute the waiver.1 Id.

        On July 22, 2019, Plaintiff’s counsel sent a letter via certified mail to Mrs.

Billeaud enclosing the summons as well as a Waiver of Service of Summons. R.

153-2. Accordingly to USPS Tracking, the letter to Mrs. Billeaud “could not be

delivered on August 14, 2019 at 9:22 am in Lafayette, La 70508. It was held for the

required number of days and is being returned to the sender.” Id. The Tracking

further indicated that the Notice was left on July 24, 2019 at 12:05 pm, “no

Authorized Recipient available.” Id.

        Plaintiff’s counsel hired a Process Server to effect personal domiciliary

service on Mrs. Billeaud. A “Private Process Invoice” provides that the server


1
  Plaintiff states in his motion that Mr. Piccione’s correspondence indicated “he had met with” and “discussed the
waiver” with Mrs. Billeaud. R. 163, p. 5. Mr. Piccione, however, actually stated in his letter that he had “verbally
indicated [to Plaintiff’s counsel] that he would discuss with [Mrs. Billeaud] acceptance of service on her behalf”—he
then explained why he was not retained and could not do so.

                                                         2
attempted to serve Mrs. Billeaud at her domicile on August 29, 2019, when her

husband Beau Billeaud answered the door at approximately 6:00 p.m. Mr. Billeaud

refused to accept service for his wife. R. 153-2. The invoice further provides that the

server’s assistant attempted to serve Mrs. Billeaud “4 or 5 more times” between

August 30 and September 4, 2019, but “no one would answer the door.” Id.

          Plaintiff’s counsel retained a private investigation firm, Reconnaissance

Investigations, to attempt service of Mrs. Billeaud. R. 153-3. A Statement of

Services Rendered from Reconnaissance Investigations dated September 11, 2019

states:

          9/4/2019 5 hrs. surveillance of subject residence
          9/5/2019 6 hrs. followed subject to gated community
          9/6/2019 15 hrs. Surveillance of subject followed subject & served at
          9:30 pm in garage – Mrs. Heather Knight Billeaud.

Id. Plaintiff now moves for expenses and attorneys’ fees in the total amount of

$2,701.50, pursuant to Federal Rule of Civil Procedure 4(d)(2).

          In her opposition, Mrs. Billeaud and her husband, Beau Billeaud, attach

individual affidavits in which each states that he/she “did not receive a notice of

certified mail from the plaintiff or his counsel at my home address at any time

between July 22, 2019 and August 14, 2019.” R. 159-1, ⁋III, 159-2, ⁋VII. They each

further state, “Between August 29, 2019 and September 6, 2019, I observed no

private process server at my home at any time.” R. 159-1, ⁋VI, 159-2, ⁋IX. Finally,

each of them stated, “I went to work on weekdays between August 29, 2019 and
                                            3
September 6, 2019, and l was otherwise generally home during that period as my

young daughter had just started school. I was home in the early morning hours,

getting my daughter ready for school and preparing to go to work. I returned home

each evening and spent each night during that 8-day period at home.” R. 159-1, ⁋VII,

159-2, ⁋X.

      As to Plaintiff’s contention that Mr. Piccione and/or Mrs. Billeaud were

involved in a deliberate attempt to avoid waiver of service, the Court finds that Mrs.

Billeaud’s affidavit statement that she “never authorized Mr. Piccione to either

waive or accept service” and Mr. Piccione’s letter to Plaintiff’s counsel accounting

their legal relationship are credible. In Louisiana, the existence of an attorney-client

relationship turns largely on the client's subjective belief that such a relationship

exists. In re Austin, 943 So.2d 341, 348 (La. 2006). Mrs. Billeaud retained Mr.

Piccione’s legal services only for her grand jury testimony and then for her

deposition. She was free to make the decision not to retain him to represent her as a

defendant until she had the money to pay his retention fee. In fact, Mrs. Billeaud

retained Mr. Piccione in September as evidenced by his filing of her answer on

September 25, 2019. R. 152.

      Rule 4(d)(2) provides that if a defendant in the United States fails, without

good cause, to sign and return a waiver of service requested by the plaintiff in

accordance with Rule 4(d)(1), the Court “must impose on the defendant” the


                                           4
expenses incurred in making service and the expenses, including reasonable

attorney's fees, incurred in filing a motion to collect those expenses. See Fed. R. Civ.

P. 4(d)(2); Wright v. Spindletop Films, L.L.C., –––F.Supp.2d ––––, 2011 WL

3273125, *5 (S.D.Tex.2011). “A defendant failing to comply with a request for a

waiver shall be given an opportunity to show good cause for the failure, but sufficient

cause should be rare. It is not good cause for failure to waive service that the claim

is unjust or that the court lacks jurisdiction.” See Fed.R.Civ.P. 4(d)(2) Advisory

Committee Note on 1993 Amendment.

         Here, Mrs. Billeaud’s affidavit includes her sworn statements that: (1) she did

not receive notice of the USPS certified mail; (2) she was not at home during the

times Plaintiff’s process servers were attempting service; and (3) she never

attempted to hide or avoid service during the times the private investigators were

conducting surveillance.2 R. 159-2.

         The Court finds that Mrs. Billeaud's failure to waive service of process was

not in bad faith and that she did not intentionally delay or avoid service.

         Accordingly,




2
 The Court notes that despite the private investigator’s extensive surveillance of Mrs. Billeaud and her residence on
September 4 and 5, the investigator spent 15 additional hours in surveillance on September 6. As each of those days
were presumably school and work days for all of the Billeauds, their schedules were likely unchanged.

                                                         5
      IT IS ORDERED that the Motion For Expenses And Attorneys Fees

Pursuant To FRCP Rule 4(d)(2) filed by Plaintiff, Bryan Knight [Rec. Doc. 153] is

DENIED.

      IT IS FURTHER ORDERED that the Motion To Strike filed by Defendant,

Heather Billeaud, [165] is DENIED AS MOOT.

      THUS DONE AND SIGNED at Lafayette, Louisiana on this 21st day of

November, 2019.




                                        6
